 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      EVAN CARNAHAN,                                          Case No. 2:17-CV-00086-RSL
10
                            Plaintiff,                        ORDER RENOTING
11
                       v.                                     MOTIONS IN LIMINE
12
      ALPHA EPSILON PI FRATERNITY, INC.
13    and DAVID LEON,
14
                            Defendants.
15
           The following Minute Order is made and entered on the docket at the discretion of the
16
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
18         On August 13, 2018, plaintiff Evan Carnahan filed two motions in limine, see Dkt. #75,
19 and defendant David Leon filed seven motions in limine. See Dkt. #77. Pursuant to the Court’s
20 “Amended Order Setting Trial Date and Related Dates,” see Dkt. #99, the Clerk of Court is
21 directed to renote these motions on the Court’s calendar for Friday, June 7.
22         DATED this 8th day of March, 2019.
23
24
                                                    s/ Kerry Simonds
25                                                  Kerry Simonds, Deputy Clerk to the
26                                                  Honorable Robert S. Lasnik, Judge
27
28

     ORDER RENOTING MOTIONS IN LIMINE - 1
